DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-20 are objected to because of the following informalities:  Claim 14 recites the limitation “a multi-band antenna disposed on the substrate” however, a substrate was not previously introduced and it appears that “the communication board” was intended instead. For purposes of examination, it will be treated as “the communication board”.  Appropriate correction is required. Dependent claims 15-20 are likewise objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-20 are rejected under 35 U.S.C. 103 as being obvious over Oh et al. US Patent Application Publication 2020/0335850 and DeLuis et al. US Patent Application Publication 2014/0242903.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 1, Oh et al. teaches a display apparatus (Figs. 1-7) comprising: 
a display panel (140 Fig. 2 Par. 0037); 
a chassis (180 Fig. 2 Par. 0039) supporting the display panel; 
a cover (190 Fig. 2 Par. 0032) coupled to the chassis; 
a substrate (120 Figs. 2, 3 Par. 0049) disposed between the chassis and the cover; and a multi-band antenna (antennas 123 Figs. 2, 3 Par. 0049) disposed on the substrate, 
wherein the multi-band antenna comprises: 
a first radiator (first antenna 123 Figs. 2, 3 Par. 0049) configured to transmit and receive radio signals in a first frequency band (“transmit and receive an RF signal of 2.4 GHz or 5.0 GHz” Par. 0049) disposed on the substrate and extending parallel to the substrate (Figs. 2, 3); and 
a second radiator (second antenna 123 Figs. 2, 3 Par. 0049) configured to transmit and receive radio signals (“transmit and receive an RF signal of 2.4 GHz or 5.0 GHz” Par. 0049) and protruding toward the cover adjacent to the first radiator (Figs. 2, 3).
Oh et al. is silent on a second frequency band different from the first frequency band.
However, DeLuis et al. teaches dual antennas to operate in dual frequencies of 2.4GHz and 5GHz (Par. 0023).
In this particular case, configuring antennas to operate in a first and second frequency bands different from each other is common and well known in the art as evident by DeLuis et al. in order to provide wireless communications in both 2.4GHz and 5GHz frequency bands simultaneously.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the second frequency band of Oh et al. to be different than the first frequency band based on the teachings of DeLuis et al. as a result effect in order to provide wireless communications in both 2.4GHz and 5GHz frequency bands simultaneously.
Regarding Claim 2, Oh et al. as modified teaches wherein the first frequency band is higher than the second frequency band (5.0 GHz is higher than 2.4 GHz Par. 0049).
Regarding Claim 3, Oh et al. as modified teaches wherein the first frequency band is 5 GHz (Par. 0049), and the second frequency band is 2.4 GHz (Par. 0049 2.4GHz as modified in claim 1).
Regarding Claim 4, Oh et al. as modified teaches wherein the substrate is disposed spaced from and inside an edge of the chassis (Fig. 2).
Regarding Claim 5, Oh et al. as modified teaches wherein: the substrate comprises a conductive region including a conductive layer (Figs. 6, 7 Par. 0070), and a fill cut region in which the conductive layer is not formed (Figs. 6, 7 Par. 0070); and the first radiator and the second radiator are disposed on the fill cut region (radiators 123 seen on area in which conductive layer is not formed Figs. 6, 7 Par. 0070).
Oh et al. is silent on the conductive layer configured to provide a ground to the first radiator and the second radiator.
However, DeLuis et al. teaches a ground plane (201 / 301 Figs. 2, 3 Par. 0031) to the first radiator and the second radiator (101, 102 Fig. 2 Par. 0031).
In this particular case, providing a ground is common and well known in the antenna art as evident by DeLuis et al.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the conductive layer of Oh et al. as a ground based on the teachings of DeLuis et al. as a result effect in order to improve antenna gain, radiation pattern and efficiency.
Regarding Claim 6, Oh et al. as modified teaches wherein the second radiator is surface mounted on the substrate (Fig. 3).
Regarding Claim 7, Oh et al. as modified teaches wherein the second radiator comprises at least one vertical radiation plate disposed perpendicular to the substrate (vertical portion of 123 Fig. 3).
Regarding Claim 8, Oh et al. as modified teaches wherein: the second radiator comprises a first vertical radiation plate (1st vertical portion of 123 Fig. 3), a second vertical radiation plate (horizontal portion of 123 Fig. 3), and a third vertical radiation plate (2nd vertical portion of 123 Fig. 3); the first vertical radiation plate and the third vertical radiation plate face each other; and the second vertical radiation plate is orthogonal to the first vertical radiation plate and the third vertical radiation plate and disposed between the first vertical radiation plate and the third vertical radiation plate.
Regarding Claim 12, Oh et al. as modified teaches further comprising a communication module (124 Fig. 3 Par. 0050) mounted on the substrate, the communication module comprising communication circuitry configured to process radio signals transmitted and received through the multi-band antenna (Par. 0054).
Regarding Claim 13, Oh et al. as modified teaches further comprising a main board (110 Fig. 3 Par. 0038) on which electronic components including circuitry configured to process an image signal for displaying an image on the display panel are mounted (Par. 0042), wherein the substrate is coupled to the main board through a spacer (130 Fig. 3 Par. 0051).
Regarding Claim 14, Oh et al. teaches a display apparatus (Figs. 1-7) comprising: 
a display panel (140 Fig. 2 Par. 0037): 
a chassis (180 Fig. 2 Par. 0039) supporting the display panel; 
a main board (110 Fig. 3 Par. 0038) coupled to a rear surface of the chassis and configured to process a signal for displaying an image on the display panel (Par. 0042); 
a communication board (120 Figs. 2, 3 Par. 0049) disposed at the rear of the main board parallel to the main board; and 
a multi-band antenna (antennas 123 Figs. 2, 3 Par. 0049) disposed on the communication board, 
wherein the multi-band antenna comprises: 
a first radiator (first antenna 123 Figs. 2, 3 Par. 0049) configured to transmit and receive radio signals in a first frequency band (“transmit and receive an RF signal of 2.4 GHz or 5.0 GHz” Par. 0049); and 
a second radiator (second antenna 123 Figs. 2, 3 Par. 0049) configured to transmit and receive radio signals (“transmit and receive an RF signal of 2.4 GHz or 5.0 GHz” Par. 0049), the second radiator comprising at least one radiation plate disposed within a specified distance (123 Fig. 3) of the first radiator and perpendicular to the first radiator (vertical portion of 123 Fig. 3).
Oh et al. is silent on a second frequency band different from the first frequency band.
However, DeLuis et al. teaches dual antennas to operate in dual frequencies of 2.4GHz and 5GHz (Par. 0023).
In this particular case, configuring antennas to operate in a first and second frequency bands different from each other is common and well known in the art as evident by DeLuis et al. in order to provide wireless communications in both 2.4GHz and 5GHz frequency bands simultaneously.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the second frequency band of Oh et al. to be different than the first frequency band based on the teachings of DeLuis et al. as a result effect in order to provide wireless communications in both 2.4GHz and 5GHz frequency bands simultaneously.
Regarding Claim 15, Oh et al. as modified teaches wherein the first frequency band is higher than the second frequency band (5.0 GHz is higher than 2.4 GHz Par. 0049).
Regarding Claim 16, Oh et al. as modified teaches wherein the first frequency band is 5 GHz (Par. 0049), and the second frequency band is 2.4 GHz (Par. 0049 2.4GHz as modified in claim 14).
Regarding Claim 17, Oh et al. as modified teaches wherein the communication board is disposed spaced from and inside edge of the chassis (Fig. 2).
Regarding Claim 18, Oh et al. as modified teaches further comprising a spacer (130 Fig. 3 Par. 0051) disposed between the main board and the communication board coupling the main board and the communication board in a state of being spaced apart from each other (Fig. 2).
Regarding Claim 19, Oh et al. as modified teaches wherein the chassis comprises a metal material (metal Par. 0063).
Regarding Claim 20, Oh et al. as modified teaches further comprising a cover (190 Fig. 2 Par. 0032) coupled to the rear of the chassis covering the main board, the communication board, and the multi-band antenna.
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Oh et al. US Patent Application Publication 2020/0335850 and DeLuis et al. US Patent Application Publication 2014/0242903 and further in view of Su US Patent Application Publication 2010/0295736.
Regarding Claim 9, Oh et al. as modified teaches the display apparatus according to claim 8 as shown in the rejection above.
Oh et al. is silent on wherein the second radiator is formed by cutting and bending a single metal plate.
However, Su teaches “the first radiating units 2 and the second radiating units 3 are made of metal conductive plates by stamping (or cutting) and bending” Par. 0047.
In this particular case, forming radiators by stamping / cutting and bending is common and well known in the antenna art as evident by Su Par. 0047.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the second radiator of Oh et al. by stamping / cutting and bending based on the teachings of Su as a well known, low cost, and easy process to manufacture radiators.
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being obvious over Oh et al. US Patent Application Publication 2020/0335850 and DeLuis et al. US Patent Application Publication 2014/0242903 and further in view of Rao et al. US Patent Application Publication 2012/0009884.
Regarding Claim 10, Oh et al. as modified teaches the display apparatus according to claim 1 as shown in the rejection above.
Oh et al. is silent on wherein: the multi-band antenna comprises a plurality of Wi-Fi antennas each comprising the first radiator and the second radiator; and the plurality of Wi-Fi antennas is symmetrically disposed on opposite sides of the substrate, respectively.
However, Rao et al. teaches a plurality of antennas symmetrically disposed on opposite sides of the substrate (Fig. 5 Par. 0040).
In this particular case, providing a plurality of antennas symmetrically disposed on opposite sides of the substrate is common and well known in the art as evident by Rao et al. to obtain an optimized MIMO antenna array.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a plurality of Wi-Fi antennas each comprising the first radiator and the second radiator of Oh et al. symmetrically disposed on opposite sides of the substrate based on the teachings of Rao et al. as a result effect in order to obtain an optimized MIMO antenna array.
Regarding Claim 11, Oh et al. as modified teaches the display apparatus according to claim 10 as shown in the rejection above.
Oh et al. is silent on a Bluetooth antenna disposed between the plurality of Wi-Fi antennas.
However, Rao et al. teaches an antenna element between other antennas (526 between 562 & 578 Fig. 5 Par. 0054, 0055). Additionally, Rao et al. teaches Bluetooth standard as one of the frequency bands of operation (Par. 0021, 0026).
In this particular case, providing a Bluetooth antenna between the plurality of Wi-Fi antennas is common and well known in the art as evident by Rao et al. in order to provide wireless communications within the Bluetooth standard.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a Bluetooth antenna between the plurality of Wi-Fi antennas of Oh et al. based on the teachings of Rao et al. as a result effect in order to provide wireless communications within the Bluetooth standard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                             
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845